DETAILED ACTION 
This action is in response to the amendment filed on 02/10/2021.
Claims 1and 16 have been amended.
Claims 1, 3-16 and 18 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 16 recites “obtaining from the sensor a measured drug signature of the drug to be combined”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in the Applicant’s specifications, a measured drug signature in the applicant specifications refers to a drug mixture (medication and diluent) that already been combined but not a drug to be combined as such the signature for drug admixture (measured) which already has been mixed and provide 

Claim 16 recites “obtaining from the sensor a measured drug signature of the diluent”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in the Applicant’s specifications, a measured drug signature in the applicant specifications refers to a drug mixture (medication and diluent) that already been combined but not separated as such the signature for drug admixture (measured) which already has been mixed and provide its signature to be verified as per the steps of the process disclosed (Applicant, [0080], [0085]-[0088], [Fig. 10]). Moreover, the Applicant specifications discloses a signature verification process occur for the compound drug that can be an admixture with a diluent or a medication and diluent (Applicant, [0092]). Nothing in the specification or drawings discloses obtaining from a sensor a drug signature for the diluent. 

Claim 16 recites “confirm a correct diluent by comparing the measured drug signature of the diluent with stored signatures related to a nominal identity of the diluent”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in the Applicant’s 

Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eliuk et al. (US 2006/0259195 A1 –hereinafter Eliuk) in view of Magill (2012/0125998 A1) in view of Lennernas (US 2009/0177407 A1) in view of Poteet et al. (US 2013/0120741 A1- hereinafter Poteet)

Regarding Claim 1 (Currently Amended), Eliuk teaches An automatic drug dispensing apparatus (Eliuk: [Fig. 1], [0077]) comprising:	
a cabinet holding a plurality of drugs in labeled containers providing machine-readable labels indicating drug contents, the cabinet providing limited access for restricting unauthorized personnel Eliuk discloses the system comprise a chamber for inventory of the drugs stored after being scanned to match a pattern in database (Eliuk: [Fig 2, 3, ], [0087]-[0089];The APAS 100 includes two chambers. An inventory chamber 302 is used as an inventory loading area, [0286]; APAS cell access doors may have magnetically controlled locks (or other interlock or access control devices) to prevent access in some modes to other than an authorized user, [0389])
a manipulator adapted to transport a drug from the cabinet to combine the drug with diluent and to transport a combined liquid medicine in a dispensing drug container to a dispensing outlet for receipt of the combined liquid medicine by medical personnel Eliuk discloses a manipulator for transporting and moving medical container through the process to the outlet area (Eliuk: [0007]; an automated Pharmacy Admixture System (APAS) may include a manipulator system to transport medical containers …, [0076]-[0077], [0093]-[0094]) 
an electronic computer executing a stored program to:
(1) receive a drug order from an electronic medical record database indicating a nominal identity of the drug to be combined with the diluent to form the combined liquid medicine to be dispensed, the nominal identity including … a concentration of the drug Eliuk discloses receiving order from the hospital database and IT system for the drug that needs to be prepared for dispensing to be identified by its name, components, concentration and method of delivery indicating the nominal identity of the drug order that includes drug type (chemical identity) and concentration. When a drug order is received, the system may cross checked the nominal drug identity of the drug order in a predefined table. If the drug order is specified for a specific patient type or application, a different method is used to indicate the nominal identity of the drug to be combined (Eliuk: [0092]-[0094]; the order may be a stat order, which may be received from a hospital interface, [0095]; the APAS cell 100 may receive a production order to prepare compounds that may involve IV bags as input inventory items or as outputs, [0096], [0306] The APAS 4100 may receive drug processing requests by way of a hospital communication network 4115. …, [0316]; A hospital IT system 4345 may execute drug order entry software in the method 4300… [0333]; the drug order may be parsed by extracting the key fields from the drug order (e.g., drug name, drug quantity, units, concentration, concentration 
(2) control the manipulator to select from the cabinet a container having a label matching the nominal identity of the drug to be combined Eliuk discloses the system selects a diluent for preparing the drug matching the order and scan of code on the vial to identify matching pattern (Eliuk: [0094]; The robotic arm 318 picks the selected syringe from a pocket in the rack in the carousel 310 and moves it to the decapper/deneedler station 320, [0095]-[0096])
(3) control the manipulator to combine the drug and the diluent to form the combined liquid medicine in the dispensing drug container Eliuk discloses the mixture process and controlling manipulator to mix components in an IV bag (drug container) (Eliuk [0093]-[0095], [0442])
Eliuk discloses orders received for dispensing drug identified by its name, components, concentration where a drug name can be interpreted as a chemical identity such as Cefazolin [0083], however Eliuk does not explicitly disclose using the term chemical identity and using a sensor to extract the drug signature and comparing the drug chemical identity to multiple different chemical identities. 

Magill teaches 
a sensor adapted to extract a drug signature dependent on a formulation of the combined liquid medicine by measuring properties of the combined liquid medicine imperceptible to a human observer …(Magill: [0086] Data obtained from the received photons on CCD are 
(4) obtain from the sensor a measured drug signature of the combined liquid medicine in the dispensing drug container,… (Magill: [0021]; a probe associated with a source of light located and configured so as to emit and direct light through the wall of the final container and the final product and comprising a light sensor located so as to receive said directed light after the light has passed through the final product, said sensor providing light sensor signals to be used for the generation of said verifying signal corresponding to said property, [0119]; The software system compares the obtained signature of the sample with signatures of other chemotherapy substances within the library).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk to incorporate the sensor data to obtain identification/signature of the drug properties, as taught by Magill which will help improving quality control over prepared drugs and prevent errors (Magill: [0011]; the purpose of confirming the drug's identity, concentration, and total dose being delivered, thus providing a quality control step in the overall preparation of compounded sterile products for hospitals, clinics, and other places where these products are prepared for patient administration).
Eliuk and Magill discloses a drug type and name (e.g. Cefazolin) and using the sensor to analyze and verify the chemical makeup of the fluid which may revel it chemical identity, in addition the combination of Eliuk and Magill discloses confirmation step to analysis (Eliuk: [0093]), (Magill: [0023]), however providing the term of using the chemical identity and 

Lennernas teaches 
…the nominal identity including a chemical identity of the drug … (Lennernas: [0010], [0035]-[0037]; The analytical unit determines the chemical profile of the content in the drug container)
4) …the measured drug signature consistent with multiple different chemical identities and concentrations of drugs… Lennernas discloses analysis of drug solution consistent with other drugs profiles in data based used as reference and determine the correct drug being identified based on matching or agreeing with the reference and displayed the results accordingly (Lennernas: [0036]-[0040])
 (5) confirm a correct drug from the measured drug signature by comparing the measured drug signature with stored signatures related to the nominal identity of the drug to be combined at multiple different chemical identities and concentrations… Lennernas discloses analysis of drug solution is being compared to other drugs profiles in data based used as reference and determine the correct drug being identified based on matching or agreeing with the reference and displayed the results accordingly (Lennernas: [0036]-[0040]).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk and Magill to include the use of chemical identity in combination to the drug type/name used by Eliuk to define the nominal identity or profile of a/the drug, as taught by Lennernas which will help in preventing prepared drugs errors and protect patients from a serious health consequences (Lennernas: [0006]; there is 
Eliuk, Magill, and Lennernas discloses the chemical identity and confirming the correct drug by comparing the chemical identity to multiple different chemical identities, however Eliuk, Magill, and Lennernas do not expressly teach comparing the measured drug signature to account for the container spectral impact on the final measured signature and variation to the stored (order) signature in the database.

Poteet teaches 
the measured drug signature … as modified by the optical properties of the dispensing drug container through which the combined liquid medicine is sensed Poteet discloses using spectral data reflected from a target compound (sample), determine absorbance of energy by a container containing the compound, realizing a correction for sample container effects obtaining the container signature information, subtract the container signature information from the returned energy and compare the target compound to signature database and update/adjust the signature to match the target (Poteet:[0028]; [0036], [0042];… Modules 124-28 execute instructions to compare stored signature data for each of the applicable photoelectric processes: Raman scattering, fluorescence analysis and spectral surface reflectance. Data modules 124-28 also may access signature information for known containers so that they may subtract this information from the returned energy information processed by AWC spectrometer 112. Thus, 
(5) confirm a correct drug from the measured drug signature by comparing the measured drug signature with stored signatures related to the nominal identity of the drug to be combined… and modified by the optical properties of the dispensing drug container, the determination indicating a likelihood that the combined liquid medicine is the correct drug if there is a match of at least one of the different stored signatures related to the nominal identity of the drug to be combined Poteet discloses a baseline signature (nominal identity) of an unknown/known is created and establishing database (stored) for future comparison and establishing data for containers to be used. The process further continue to determine the signature of a substance and a container to be used from the database, compare the unknown sample signature to the target signature accounting for the container signature (data) information (Poteet: [0053]-[0055], [0058]; creating a "signature" of an unknown substance from measurements of that substance to establish the signature database for future comparison to the spectra of unknown substances being measured. Step 204 executes by producing a baseline data array of "containers" that are likely to be used through which the unknown substance will be 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk, Magill, and Lennernas to include the signature measurement variation caused by the property of the drug container and account for it when determining the final measured drug signature, as taught by Poteet which may help providing the most correct results of the chemical substance in the container and reduce time for the drug identification (Poteet: [0003]; these systems are unable to perform their verification routines on mixtures or liquids inside standard and non-standard containers … Such trial and error practice may lead to delays in properly identifying the substance or improper results).

Regarding Claim 3 (Previously Presented), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the apparatus of claim 1 wherein the measured drug signature is compared to both chemical identity and concentration Eliuk ‘195 discloses comparing the drug type to preference stored (Eliuk: [claim 27]). Lennernas discloses the comparison the drug is compared to a set of drug profiles that includes chemical identity and concertation (Lennernas: [0036]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the apparatus of claim 1 further including a labeler configured to write the measured drug signature to a label on the plurality of drug containers (Eliuk: [0093]; The robotic arm 318 then moves the syringe to a printer and labeling station 328 to receive a computer readable identification (ID) label that is printed and applied to the syringe. This label may have a bar code or other computer readable code printed on it which may contain, for example, patient information, the name of the drug in the syringe, the amount of the dose, as well as date and/or lot code information for the inputs, [0095]). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 5 (Previously Presented), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the apparatus of claim 1 wherein the measured drug signature is a function of a chemical identity of the drug Eliuk discloses a drug order (measured drug) to 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Previously Presented), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 5, wherein the measured drug signature does not uniquely characterize the chemical identity of the drug Eliuk discloses the measured drug signature (Eliuk: [0154], [0162], [0287]). Magill discloses the chemical formulation based on composition and quantity validating the drug signature may differ in characteristics based on the patient as such the identity of the drug may not describe its unique chemical formulation rather the final product (Magill: [0064], [0126]). Lennernas however discloses the spectral data uses the chemical identity to provide the drug profile or signature (Lennernas: [0036]).


Regarding Claim 7 (Previously Presented), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 5, wherein the nominal identity and measured drug signature are a function of both chemical identity and amount of the drug Lennernas discloses the nominal identity or correct drug is determined based on the chemical identity and concentration (Lennernas: [0036], [0038]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 8 (Original), the combination of Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 1 further including a scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components Eliuk discloses the use of scale to measure the weight of the drug where weight is part of the identification signature of the drug and to be compared to the drug in the order (Eliuk: [0093], [0095]). Magill discloses the supporting unit includes weighing unit (Magill: [0107]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 8, wherein the manipulator is supported by the scale (Eliuk: [0095]; The robotic arm 318 then conveys the IV bag to the scale 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 1 wherein the sensor is a spectrometer Magill discloses the use of optical sensor in the probe to perform the spectral analysis (Magill: [0092]; The optical system spectrometry system comprises a light source, a dispersive system and a detector. The source of irradiation or excitation light and the light sensor are integrated in the probe).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 6 wherein the sensor is selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers, nuclear magnetic resonance spectrometers, and optical spectrometers Magill discloses different methods of performing the spectral analysis using Raman, UV, or NIR effect (Magill: [0080] The spectroscopy device or system used for verification and validation may be Raman or Ultra-Violet or near Infra-Red, [claim 1]; said apparatus comprising at least an optical spectroscopy analysis unit).


Regarding Claim 12 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 11 wherein the spectrometer is a Ramen spectrometer Magill discloses that the probe used with optical sensor uses the Raman effect of Raman spectrometer (Magill: [0085], [0092]; The spectrometry probe P can preferably be a probe associated with a Raman spectrometer).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 13 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 1 wherein the manipulator system comprises actuable grippers configured to move together and apart to grasp the plurality of drug containers Eliuk: [Fig 9-11], [0091]; the robotic arm 318 further includes a gripper that can be used, for example, to pick items from a pocket on a rack or to grasp items within the APAS cell 100 for manipulation).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 14 (Previously Presented) the combination of the Eliuk, Magill, and Lennernas teaches the automatic drug delivery apparatus of claim 1 further including a network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug, and wherein the nominal identity is determined from the remote electronic medical record system Eliuk discloses information stored on a server that is remote to client in the database to include drug order does ID, patient information, order expiry, etc. (Eliuk: [0079], [0180], [0305], [0323]-[0324], [0536]). Lennernas discloses using the EMR and chemotherapy and analysis of the drug solution by spectrophotometric methods to identify the drug chemical identity and unique profile (Lennernas: [0034]-[0036]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 15 (Original), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 14, wherein the output is provided through a communication circuit to the remote electronic medical record system for recordation in the electronic medical record system Eliuk discloses the system provides a repot operations for the process and output to the remote station using hospital network (Eliuk: [0079], [0093]). Lennernas discloses using the EMR referred to as the database and analysis of the drug solution is compared to a reference profile(s) and recorded in the patient treatment system (Lennernas: [0034]-[0039]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 14, and incorporated herein.

Regarding Claim 16 (Currently Amended), Eliuk teaches a method of automatic drug dispensing comprising the steps of:
providing an automatic drug dispensing apparatus comprising a cabinet holding a plurality of drugs in labeled containers providing machine-readable labels indicating drug contents, the cabinet providing limited access for restricting unauthorized personnel Eliuk discloses the system comprise a chamber for inventory of the drugs stored after being scanned to match a pattern in database (Eliuk: [Fig 2, 3], [0087]-[0089]; The APAS 100 includes two chambers. An inventory chamber 302 is used as an inventory loading area, [0286]; APAS cell access doors may have magnetically controlled locks (or other interlock or access control devices) to prevent access in some modes to other than an authorized user, [0095]-[0096], [0389]); a manipulator adapted to transport a drug from the cabinet to combine the drug with a diluent and to transport a combined liquid medicine to a dispensing outlet for receipt of the combined liquid medicine by medical personnel Eliuk discloses a manipulator for transporting and moving medical container through the process to the outlet area (Eliuk: [0007]; an automated Pharmacy Admixture System (APAS) may include a manipulator system to transport medical containers …, [0076]-[0077], [0093]-[0094]); and an electronic computer executing a stored program;
receiving a drug order from an electronic medical record database indicating a nominal identity of the drug to be combined with the diluent to form the combined liquid medicine to be dispensed, the nominal identity of the drug to be combined including a … identity of the drug and a concentration of the drug, … Eliuk discloses receiving order from the hospital database and IT system for the drug that needs to be prepared for dispensing to be identified by its name, components, concentration and method of delivery indicating the nominal identity of the drug order. When a drug order is received, the system may cross checked the nominal drug identity of the drug order in a predefined table. If the drug order is specified for a specific patient type or 
controlling the manipulator to select from the cabinet a container having a label matching the nominal identity of the drug to be combined Eliuk discloses the system selects a diluent for preparing the drug matching the order and scan of code on the vial to identify matching pattern (Eliuk: [0094]; The robotic arm 318 picks the selected syringe from a pocket in the rack in the carousel 310 and moves it to the decapper/deneedler station 320, [0095]-[0096]);
controlling the manipulator to combine the drug and the diluent to form the combined liquid medicine Eliuk discloses the mixture process and controlling manipulator to mix components in an IV bag (Eliuk [0093]-[0095], [0442])
obtaining … a measured drug signature of the drug to be combined Eliuk discloses a measured signature of a drug to be combined (Eliuk: [0353]; the order can specify details such as draw 10 ml of cefazolin 100 mg/ml, draw 20 ml of sterile water and dispense in a syringe
obtaining from the sensor a measured drug signature of the diluent the limitation as interpreted under the broadest reasonable interpretation is directed to code or weight of diluent (signature) as Eliuk discloses diluent signature (e.g. weight or code) is obtained using a barcode reader (sensor) (Eliuk: [0095]; the IV bag is identified by bar code or pattern matching and its weight is recorded. This may be done, for example, as an error check, and/or to positively identify the type and/or volume of diluent being used for reconstitution, [0140] The IV Bags as received into hospital inventory may be filled with a diluent, for example, 0.9% saline solution, sterile water or a dextrose mixture, [0353]; the order can specify details such as draw 10 ml of cefazolin 100 mg/ml, draw 20 ml of sterile water and dispense in a syringe)
confirm a correct diluent by comparing the measured drug signature of the diluent with stored signatures related to a nominal identity of the diluent Eliuk discloses comparing the weight and/or code (signature) of the diluent used for construction  (Eliuk: [0095]; the IV bag is identified by bar code or pattern matching and its weight is recorded. This may be done, for example, as an error check, and/or to positively identify the type and/or volume of diluent being used for reconstitution. If the IV bag is selected for output, it may be weighed multiple times, such as before, during, and/or after each fluid transfer step, [0504] Confirmations of doses can be performed by confirming the drug and fluids are correct by using a combination of one or more techniques, including, for example, machine vision).
Eliuk discloses orders received for dispensing drug identified by its name, components, concentration, drug signature to be combined [0353] and where a drug name can be interpreted as a chemical identity such as Cefazolin, however Eliuk does not explicitly disclose using the term chemical identity and using a sensor to extract the drug signature and comparing the drug chemical identity to multiple different chemical identities. 

Magill teaches 
a sensor adapted to extract a drug signature dependent on a formulation of the combined liquid medicine by measuring prope1ties of the combined liquid medicine imperceptible to a human observer (Magill: [0086] Data obtained from the received photons on CCD are communicated to a computerized software which displays the resultant signature of scattering effect in a manner that is unique to the molecular structure of the sample being analyzed verified).
…obtain from the sensor a measured drug signature of the combined liquid medicine,… (Magill: [0021]; a probe associated with a source of light located and configured so as to emit and direct light through the wall of the final container and the final product and comprising a light sensor located so as to receive said directed light after the light has passed through the final product, said sensor providing light sensor signals to be used for the generation of said verifying signal corresponding to said property, [0119]; The software system compares the obtained signature of the sample with signatures of other chemotherapy substances within the library).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk to incorporate the sensor data to obtain identification/signature of the drug properties, as taught by Magill which will help improving quality control over prepared drugs and prevent errors (Magill: [0011]; the purpose of confirming the drug's identity, concentration, and total dose being delivered, thus providing a quality control step in the overall preparation of compounded sterile products for hospitals, clinics, and other places where these products are prepared for patient administration).


Lennernas teaches 
…the nominal identity including a chemical identity of the drug … (Lennernas: [0010], [0035]-[0037]; The analytical unit determines the chemical profile of the content in the drug container)
…the measured drug signature consistent with multiple different chemical identities and concentrations of drugs Lennernas discloses analysis of drug solution consistent with other drugs profiles in data based used as reference and determine the correct drug being identified based on matching or agreeing with the reference and displayed the results accordingly (Lennernas: [0036]-[0040])
confirm a correct drug from the measured drug signature by comparing the measured drug signature with stored signatures related to the nominal identity of the drug to be combined at multiple different chemical identities and concentrations …, the determination indicating a likelihood that the combined liquid medicine is the correct drug if there is a match of at least one of the different stored signatures related to the nominal identity of the drug to be combined Lennernas discloses analysis of drug solution is being compared to other drugs profiles in data 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk and Magill to include the use of chemical identity in combination to the drug type/name used by Eliuk to define the nominal identity or profile of a/the drug, as taught by Lennernas which will help in preventing prepared drugs errors and protect patients from a serious health consequences (Lennernas: [0006]; there is the risk for administering an incorrect concentration of a prescribed drug or a different drug than the one prescribed, which often has very serious consequences for the patient. A final check and verification of the content in the drug container, by analyzing whether it contains the correct drug or not, and if the concentration of it is as prescribed, would eliminate the severe consequences of any mistake).
Eliuk, Magill, and Lennernas discloses the chemical identity and confirming the correct drug by comparing the chemical identity to multiple different chemical identities, however Eliuk, Magill, and Lennernas do not expressly teach comparing the measured drug signature to account for the container spectral impact on the final measured signature and variation to the stored (order) signature in the database.

Poteet teaches 
obtaining from the sensor a measured drug signature of the drug to be combined 
Poteet discloses determining a signature of a drug to be combined (unknown yet to be verified/sample) is created and establishing database (stored) for future comparison such as with a reference drug signature database (Poteet: [0024], [0028]; [0033], [0036], [0042], [0044]-
confirm a correct drug to be combined by comparing the measured drug signature of the drug to be combined with stored signatures related to the nominal identity of the drug to be combined; Poteet discloses comparing the data/signature of the sample (drug to be combined) to the stored database properties of the drug (Poteet: [0024]; The data also may provide general optical properties of the sample substance. The result of the analysis is compared to the stored database of molecular properties to allow determination of species and quantification, [0058], [0061]) 
confirm a correct drug from the measured drug signature by comparing the measured drug signature with stored signatures related to the nominal identity of the drug to be combined … modified by the optical properties of the dispensing drug container, the determination indicating a likelihood that the combined liquid medicine is the correct drug if there is a match of at least one of the different stored signatures related to the nominal identity of the drug to be combined Poteet discloses a baseline signature (nominal identity) of an unknown/known is created and establishing database (stored) for future comparison and establishing data for containers to be used. The process further continue to determine the signature of a substance and a container to be used from the database, compare the unknown sample signature to the target signature accounting for the container signature (data) information (Poteet: [0028]; [0036], [0042], [0044], [0053]-[0055], [0058]; creating a "signature" of an unknown substance from measurements of that substance to establish the signature database for future comparison to the spectra of unknown substances being measured. Step 204 executes by producing a baseline data 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eliuk, Magill, and Lennernas to include the signature measurement variation caused by the property of the drug container and account for it when determining the final measured drug signature, as taught by Poteet which may help providing the most correct results of the chemical substance in the container and reduce time for the drug identification (Poteet: [0003]; these systems are unable to perform their verification routines on mixtures or liquids inside standard and non-standard containers … Such trial and error practice may lead to delays in properly identifying the substance or improper results).

Regarding Claim 18 (Previously Presented), the combination of the Eliuk, Magill, Lennernas, and Poteet teaches the automatic drug delivery apparatus of claim 1 wherein the electronic computer further executes the stored program to:
log whether the nominal identity differs from the measured drug signature by a predetermined amount to the electronic medical record database Eliuk discloses using a does threshold in a dispensed drug (Eliuk: [0403]). Magill discloses event recording where log of events such as errors are being recorded (Magill: [0129]). Lennernas discloses recording the analysis of the drug solution identity to if it agree with the reference profile or profiles to be transmitted for recording (Lennernas: [0038]-[0039]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Response to Amendment
Applicant's arguments filed 02/10/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-9 in regards to claim(s) 1 have been fully considered but are moot in view of the new grounds of rejection or are not persuasive.
 [0062], [0064], [0069], [0080], [0085]-[0088]) discloses a medication verification is close to the patient or before administering which is a process of verifying the signature of the final drug container. Lennernas [0038], discloses treatment management receiving a patient ordered treatment (to combine a drug solution) and compare the ordered treatment data profile to the measured drug profile. As for modifying the final signature, Examiner has added a new reference “Poteet” that teaches adjusting the final signature accounting for the different variables of measuring the measured drug signature.  
In response to the Applicant argument that Eliuk fails “to teach sensing drug signatures or drug signatures that are modified by optical properties of the drug container and comparing them to stored signatures modified by the optical properties of the drug container”, as recited, Examiner disagree. The Applicant argument is directed to a new feature that was not claimed in the prior examined OA. Nevertheless, Examiner has added a new reference “Poteet” teaching measuring the optical properties of the drug container and account the results in the measured 
In response to the Applicant argument that “Eliuk '195 also fails to teach a verification process that measures drug signatures throughout the compounding process (drug signature taken before each drug ingredient is mixed and before dispensing the drug to the patient), as now recited in claim 16”, as recited, Examiner disagree. The Applicant specification (Applicant, [0092]) discloses that signature verification occur for compound drug however the verification at various stages is interpreted as any type of verification such as drug type or diluent weight or amount and further discloses verification of a diluent prior to labeling and dispensing to patient which is interpreted that the verification disclosed is after mixing process. The verification and comparison process of drug to be added and/or a diluent to be mixed is disclosed by the spec’s as a verification of its label using a barcode reader (Applicant, [0005], [0058], [0086]), but the drug signature using its spectral data, from a sensor, verification in relation to ordered (to prepare) drug profile signature obtained from a medical drug signature database is compared after the mixing the compound is compared databased profile signature referred to as correct drug signature (before patient administration (Applicant, [0072], [0089], [Fig. 10]). Eliuk; [0095]-[0096], discloses a drug signature (e.g. weight or label) is verified through the process using the example of a diluent IV bag (container) to be used for a final output while the bag is weighted multiple times throughout the mixing process before and during and after every fluid transfer. The same process applied for the drug dose. Eliuk further discloses [0354], a pre-processing operation for drug preparation dose. Moreover, Lennernas [0038], discloses treatment 
As such, Applicant's remarks with regard to Eliuk ‘195, Magill, and Lennernas to the amended claim 1 are moot. The 103 rejection of independent claims 1 and 16 is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626